Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1405
                 Lower Tribunal Nos. 19-30442, 20-4888
                          ________________


                        EMG Jockey Club LLC,
                                  Appellant,

                                     vs.

                         Apeiron Miami, LLC,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Ryan V. Kadyszewski, P.A., and Ryan V. Kadyszewski (Palm Beach
Gardens), for appellant.

      Stok Kon + Braverman, and Robert A. Stok and David I. Rosenblatt
(Fort Lauderdale), for appellee.

Before EMAS, SCALES and MILLER, JJ.

     PER CURIAM.
      Affirmed.       See    §489.128(2),     Fla.   Stat.   (2018)    (providing:

“Notwithstanding any other provision of law to the contrary, if a contract is

rendered unenforceable under this section, no lien or bond claim shall exist

in favor of the unlicensed contractor for any labor, services, or materials

provided under the contract or any amendment thereto.”) (emphasis added.);

Fernandez v. Fla. Nat’l Coll., Inc., 925 So. 2d 1096, 1101 (Fla. 3d DCA 2006)

(holding that “issues that are not pled in a complaint cannot be considered

by the trial court at a summary judgment hearing”); Am. Title Ins. Co. v.

Carter, 670 So. 2d 1115 (Fla. 5th DCA 1996) (reversing summary judgment

where trial court relied on estoppel theory not raised in the pleadings). See

also Elison v. Goodman, 395 So. 2d 1201, 1202 (Fla. 3d DCA 1981) (holding:

“The judgment is affirmed, notwithstanding the filing of an affidavit in

opposition to the summary judgment in which Mr. Elison directly contradicted

his deposition testimony concerning the date of discovery, so as to bring it

within the limitations period. The trial court properly struck this affidavit under

the now well-settled rule, which had its genesis in Ellison v. Anderson, 74

So. 2d 680 (Fla.1954), that a party is not permitted to alter a previously

asserted position simply to avert summary judgment.”); McKean v. Kloeppel

Hotels, Inc., 171 So. 2d 552, 556 (Fla. 1st DCA 1965) (“Paralleling those

rules of law which impose upon the party moving for summary judgment the



                                        2
above mentioned heavy burdens is the rule that the party opposing the

motion will not be permitted to alter his position as occasion may indicate to

be expedient in order to evade the consequences of his previous pleadings,

admissions, affidavits, depositions or testimony.”)




                                      3